DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as the recitation of possible elements is not properly claimed in the alternative. Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").  See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011). Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See MPEP 2173.05(h). For the purposes of examination claim 1 will be interpreted as reciting “the fragrance component emission part is composed of at least one selected from the group consisting of a material removal part and a score, which has a notch form, in a range of part of the film in a thickness direction.” Alternatively, claim 1 could also be amended to recite “the fragrance component emission part is composed of at least one of a material removed part or a score, which has a notch form, in a range of part of the film in a thickness direction” to overcome this Markush group issue. 
Claims 2-3 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claim rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (KR 20100058391 A, herein English machine translation used for all citations) in view of Camp et al. (US-6368758-B1).
Regarding claim 1, Cha teaches a pouch that is formed into a bag by thermally bonding (heat sealing) a film to form an outer peripheral sealing part, the pouch including an accommodating part, in which liquid contents are stored on an inside of the outer peripheral sealing part (Cha, Pages 1, 7, and Figs 1-4 – see Annotated Fig. 4 below). Cha further teaches a gas component emission part formed in the film on at least one side thereof at a position corresponding to the accommodating part, the gas component emission part (gas permeable membrane) being configured of a material removed part (perforated in a thickness direction) (Cha, Pages 1, 4-6, and Figs 1-5 – see Annotated Fig. 4 below). Cha further teaches that the contents emit an aroma through the gas component emission part (Cha, Pages 2-3) and therefore, the gas component emission part is a fragrance (aroma) component emission part. 

    PNG
    media_image1.png
    723
    668
    media_image1.png
    Greyscale

Cha, Figure 4 – Annotated
Cha does not specifically disclose that the tensile strength of the film in a fragrance component emission area including the fragrance component emission part in a width direction of the pouch is at least 90 N/50 mm, and tensile strength thereof in a height direction of the pouch is at least 125 N/50 mm.
Camp teaches stand up pouch that has a tensile strength of greater than 34 MPa to avoid fracturing of the stand up pouch (Camp, Abstract, Col. 8 Lines 13-22, Col. 12 Lines 30-36, Col. 12 Line 65 – Col. 13 Line 4, Col. 13 Lines 53-58, and Col. 14 Lines 64-67). Although Camp measures tensile strength with a method that is different from the claimed method, one of ordinary skill in the art would readily understand that differences between the two different methods would yield minor and obvious differences, and that if Camp’s film also measured with the claimed method, it would still yield a tensile strength that renders obvious the claimed tensile strength (see MPEP 2143).
Both Cha and Camp are analogous art as they both teach stand up pouches (Cha, Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teaching of Camp to modify Cha to have a tensile strength that renders obvious the claimed tensile strength. This would prevent the pouch from fracturing during manufacturing and application of the pouch (Camp, Col. 12 Line 65 – Col. 13 Line 4).
Regarding claim 2, modified Cha teaches that the pouch has a tensile strength of greater than 34 MPa (Camp, Abstract, Col. 12 Line 65 – Col. 13 Line 4, Col. 13 Lines 53-58). Although modified Cha measures tensile strength with a method that is different from the claimed method, one of ordinary skill in the art would readily understand that differences between the two different methods would yield minor and obvious differences, and that if modified Cha’s film also measured with the claimed method, it would still yield a tensile strength that renders obvious the claimed tensile strength (see MPEP 2143). Modified Cha further teaches that the material-removed part can be formed of any size including the entirety of one of the side walls (Cha, Pages 2-3 and Figs 1-5). It would have been obvious to one of ordinary skill in the art to change the size of the entire pouch as needed for the contents of the pouch, see MPEP 2144.04, IV, A. As the material-removed part can be formed of any size including the entirety of the side walls, as the size of the pouch changed, so could the size of the material-removed part. Therefore, it would have been obvious to one of ordinary skill in the art to change the size of the pouch and thus the size of the material-removed part such that it renders obvious the claimed length and width range.
Regarding claim 3, modified Cha teaches the pouch according to claim 1 as stated above. Modified Cha further teaches that the pouch may comprise a liquid content accommodated in the accommodating part and is thus a liquid content-containing pouch (Cha, Pages 1 and 6). Modified Cha further teaches that the pouch is formed as a standing pouch (Cha, Page 6 and Figs. 1-4). Modified Cha further teaches that the fragrance component emission part can be formed of any size including the entirety of one of the side walls (Cha, Pages 2-3 and Figs 1-5). It would have been an obvious design choice to position/rearrange the fragrance component emission part to correspond to the liquid level, see MPEP 2144.04, I, IV, VI. Therefore, it would have been obvious to form the fragrance component emission part at a position below a liquid surface of the liquid content when the pouch is in an unopened state standing upright.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/
Examiner, Art Unit 1782                        

/Eli D. Strah/Primary Examiner, Art Unit 1782